SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL, in compliance with paragraph 6, Article 12 of CVM Instruction 358/2002, hereby informs that the Company received on the current date a notice from CFL Participações S.A., its indirect controlling shareholder, as follows: “ CFL PARTICIPAÇÕES S.A. , a legal entity governed by private law, organized as a closely-held company, with corporate documents filed with the Registry of Commerce of the State of São Paulo under number 35-3.0035483-4, headquartered at Rua General Jardim, 808, 13º andar, CEP 01223-010, in the City and Judicial District of São Paulo, state of São Paulo, Corporate Taxpayers ID (CNPJ) 60.078.045/0001-00 (hereinafter referred to as “CFL”), herein represented as provided for in its Bylaws, hereby communicates the following. It is general knowledge that Mr. Eliezer Steinbruch, CFL’s founding shareholder, passed away in 2008 and, consequently, that the probate process on his estate began. We hereby inform that said probate process has been concluded, and the estate was distributedamong Mr. Steinbruch’s three (3) adult children and sole heirs. Consequently, CFL’s capital stock structure was changed. Thus, all CFL shares which were held by Mr. Steinbruch have been distributedamong his three (3) adult children: Clarice Steinbruch (Individual Taxpayer ID (CPF) 032.473.948-69), Fabio Steinbruch (Individual Taxpayer ID (CPF) 052.581.918-50) and Léo Steinbruch (Individual Taxpayer ID (CPF) 110.885.048-09). It is important to highlight that the successors were already shareholders and also managers at CFL prior to the passing of the founding shareholder, so the indirect control of Vicunha Siderurgia and Companhia Siderúrgica Nacional has not been affected by said succession. Prior to it, each successor held 1,000 common shares issued by CFL. Should you need further information, do not hesitate to contact us.” São Paulo, March 12, 2012 Companhia Siderúrgica Nacional David Moise Salama Investor Relations ExecutiveOfficer 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 13, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
